By the Court :
The purpose of the proceedings under a writ of habeas corpus is accomplished, when the party, whose personal liberty has been restrained, is effectually discharged from confinement. Its purpose is not to obtain redress, or indemnity for the imprisonment, if it has been unlawful. The present return, therefore, appears to me to terminate the proceedings. As the petitioner is not now under any restraint of his personal freedom, an expression by me of an opinion as to the sufficiency of the reasons alleged for the original imprisonment and detention would, I think, be out •of place. The official character of the persons to whom the writ is directed, might, possibly, have made this case an exception from the general truth of the last remark if the •case had been argued before me, so as to warrant the expression of an opinion.
But there has not been any such argument, and I therefore, inasmuch as the marshal returns that the petitioner is not under restraint, inform him that he is at liberty to depart, and go whither he may please.